DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-12 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US20160103534).
	Re Claim 1, Zhang show and disclose
	A wiring structure, comprising 
a body portion provided with a hollow pattern (body portion with hollow patterns, fig. 8-19, 21-24 and 26-29), wherein the body portion has a first side and a second side (upper and lower sides, fig. 8-19, 21-24 and 26-29) which are provided opposite to each other, and both the first and second sides are wavy along an extending direction of the wiring structure (fig. 8-19, 21-24 and 26-29); and 
the body portion comprises a plurality of first protruding portions and a plurality of first recessed portions on the first side which are alternately arranged along the extending direction of the wiring structure (alternate protruding and recessed portions on upper side, fig. 8-19, 21-24 and 26-29) and comprises a plurality of second protruding portions and a plurality of second recessed portions on the second side which are alternately arranged along the extending direction of the wiring structure (alternate protruding and recessed portions at lower side, fig. 8-19, 21-24 and 26-29).
Re Claim 2, Zhang show and disclose
The wiring structure of claim 1, wherein in a direction perpendicular to the extending direction of the wiring structure, at least one first protruding portion of the plurality of first protruding portions on the first side is arranged opposite to a corresponding second recessed portion of the plurality of second recessed portions on the second side (fig. 21-23).
Re Claim 3, Zhang show and disclose
The wiring structure of claim 2, wherein in the direction perpendicular to the extending direction of the wiring structure, each first protruding portion of the plurality of first protruding portions on the first side is arranged opposite to a corresponding second recessed portion of the plurality of second recessed portions on the second side (fig. 21-22).
Re Claim 4, Zhang show and disclose
The wiring structure of claim 1, wherein in a direction perpendicular to the extending direction of the wiring structure, at least one first protruding portion of the plurality of first protruding portions on the first side is arranged opposite to a corresponding second protruding portion of the plurality of second protruding portions on the second side (fig. 8-19, 23-24 and 26-29).
Re Claim 5, Zhang show and disclose
The wiring structure of claim 2, wherein a curvature degree of the first protruding portion on the first side (first left protruding portion on upper side, fig. 23) is different from that of the second protruding portion on the second side (first left protruding portion at lower side, fig. 23).
Re Claim 6, Zhang show and disclose
The wiring structure of claim 2, wherein any two adjacent first protruding portions on the first side have different curvature degrees; and/or any two adjacent second protruding portions on the second side have different curvature degrees (fig. 23).
Re Claim 9, Zhang show and disclose
The wiring structure of claim 2, wherein the hollow pattern comprises a plurality of openings in the body portion, and in a direction perpendicular to the extending direction of the wiring structure, at least one opening of the plurality of openings is arranged corresponding to a corresponding first protruding portion of the plurality of first protruding portions on the first side or arranged corresponding to a corresponding second protruding portion of the plurality of second protruding portions on the second side (fig. 21-22).
Re Claim 10, Zhang show and disclose
The wiring structure of claim 9, wherein the plurality of openings comprises a plurality of columns of openings, and the plurality of openings are staggered in the direction perpendicular to the extending direction of the wiring structure (fig. 21-22).
Re Claim 11, Zhang show and disclose
The wiring structure of claim 10, wherein the plurality of openings comprises two columns of openings (fig. 21-22), and at least one opening in one column of the two columns of openings is arranged in a perpendicular bisector of two adjacent openings in the other column of the two columns of openings (fig. 21).
Re Claim 12, Zhang show and disclose
The wiring structure of claim 11, wherein the at least one opening in at least one opening in one column of the two columns of openings is equidistant from two adjacent openings in the other column of the two columns of openings (fig. 21).
Re Claim 15, Zhang show and disclose
A display substrate (display substrate 20, fig. 2-4). comprising a base (base of substrate 20, fig. 2-4) and a wiring structure (40, fig. 3-4) and provided on the base, wherein the wiring structure is the wiring structure of claim 1.
	Re Claim 16, Zhang show and disclose
A display device (fig. 1-2), comprising a display substrate (display substrate 20, fig. 2-4), wherein the display substrate is the display substrate of claim 15.

Allowable Subject Matter
Claims 7-8 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 7 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
The wiring structure of claim 2, wherein each of the first and second sides is provided with at least three protruding portions having different curvature degrees.
Claim 8 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
The wiring structure of claim 6, wherein curvature degrees of any two adjacent first protruding portions on the first side are 30nm and 50nm, respectively; and curvature degrees of any two adjacent second protruding portions on the second side are 30nm and 50nm, respectively.
Claim 13 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
The wiring structure of claim 12, wherein the at least one opening in at least one opening in one column of the two columns of openings is equidistant from two adjacent openings in the other column of the two columns of openings, and a distance between the at least one opening and the two adjacent openings is equal to a distance between the two adjacent openings.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 7, 8, 13 and all claims dependent thereof patentable over art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-10649565-B2 US-20190088685-A1 US-20160109998-A1 US-20150382446-A1 US-20140232956-A1 US-20140217373-A1 US-20100183847-A1 US-20150286323-A1 US-20190018524-A1 US-10768732-B2 US-9001027-B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848